                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


THOMAS WINSTON,

   Plaintiff,

   v.                                             Case No. 20-CV-596

TAKATA CORPORATION,

   Defendant.


                    ORDER REGARDING SERVICE OF PROCESS


        The pro se plaintiff filed an amended complaint on May 18, 2020. ECF No. 9. This

court found that the complaint had stated a claim and that the plaintiff met the conditions to

proceed in forma pauperis. ECF No. 10. The normal practice in such circumstances is to direct

the United States Marshals Service to effectuate service of the summons and complaint

against the defendant, which is what this court ordered.

        It has now come to the court’s attention that the Marshals Service is not equipped to

handle service of process of foreign corporations like the named defendant. See, e.g., Best v.

Mobile Streams, Inc., No. 1:12-CV-564, 2014 WL 950961, at *3 (S.D. Ohio Mar. 11, 2014)

(“Plaintiff was informed by the U.S. Marshal’s office in Cincinnati that it could not serve

process in a foreign country. ”); Freier v. Republic of Germany, No. CV 16-10149-GAO, 2017

WL 3131984, at *1 (D. Mass. Feb. 24, 2017) (“[T]his Court granted Freier’s motion to

proceed in forma pauperis but noted that the U.S. Marshals Service does not serve process on

foreign states.”); Marshall v. Hubbard, No. 5:06CV00300 JMM/JTR, 2007 WL 1655878, at *2

(E.D. Ark. June 4, 2007) (“The United States Marshals cannot serve a Defendant residing in




         Case 2:20-cv-00596-SCD Filed 06/16/20 Page 1 of 2 Document 11
a foreign country.”); Cross v. State Farm Ins. Co., No. 310CV1179TJMDEP, 2011 WL

13234729, at *2 n.3 (N.D.N.Y. Nov. 7, 2011) (informing plaintiff that the United States

Marshals Service cannot serve a foreign defendant and that he must serve defendant Toyota

Motor Corporation in Japan in accordance with the Hague Convention.)

       Accordingly, service of process will be left to the plaintiff himself. The plaintiff is

directed to Rule 4(f) of the Federal Rules of Civil Procedure regarding serving individuals in

foreign countries. The complaint must be served within 120 days of the filing of the complaint

unless the plaintiff demonstrates good cause. Fed. R. Civ. P. 4(m). Failure to serve within the

appointed time will result in dismissal of the action.

       SO ORDERED this 16th day of June, 2020.




                                                    STEPHEN C. DRIES
                                                    United States Magistrate Judge




                                               2


         Case 2:20-cv-00596-SCD Filed 06/16/20 Page 2 of 2 Document 11
